DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021 has been entered.
Status of Objections and Rejections
All rejections from the previous office action are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoo (S.B. Khoo et al., Poly(catechol) Film Modified Glassy Carbon Electrode for Ultratrace Determination of Cerium (III) by Differential Pulse Anodic Stripping Voltammetry, 11, Electroanalysis, 1999, pp 546-52), provided in IDS filed on May 22, 2018, in view of Cataldi (T. Cataldi, et al., Enhanced stability and electrocatalytic activity of a ruthenium-modified cobalt-hexacyanoferrate film electrode, Journal of Electroanalytical Chemistry, 1999(471) page 42-47), and further in view of Liu (U.S. Patent Pub. 2011/0308942).
Regarding claim 1, Khoo teaches a method for the modification of a carbon material surface of a working electrode (page 547, Col. 1, section 2.3.1 Fabrication of the Poly(catechol) Film Modified Glassy Carbon (PC-GC) Electrode) for a sensor (page 547, Col. 1, para. 1, lines 2-3: polarographic analyzer/stripping voltammeter) which is able to detect at least one dissolved trace metallic element in a liquid (page 546, Col. 2, para. 1, lines 1-3: chemically modified electrodes CMEs have been gaining increasing 
the method comprising a step a) of depositing a polymeric film based on a poly(catechol) (page 547, Col. 1, section 2.3.1 Fabrication of the Poly(catechol) Film) on said surface by electropolymerisation of the pyrocatechol (page 547, Col. 1, section 2.3.1 Modified Glassy Carbon (PC-GC) Electrode by Electropolymerization) in a first environment with a pH of between 6 and 8 (page 548, Col. 1, para. 2, lines 4-5: the electropolymerization media: pH 7.00), 
the method further comprising a step b) of conditioning said working electrode comprising a repetition of other reduction-oxidation cycles (page 547, Col. 1, para. 3, lines 9-12: the electrode was immersed in 0.10 M NaOH; the potential was cycled several times between the same potentials) in a second environment with a pH equal to or greater than 10 (page 547, Col. 1, para. 3, line 10: 0.1 M NaOH, which has a pH value of 13),
wherein the method further comprises, after step b), a step c) of stabilising said working electrode comprising reduction-oxidation cycles (page 547, Col. 1, para. 6, lines 1, 3-5: Stripping step: the potential was scanned, from an initial potential Ei in the positive direction, to a final potential) in a third environment which comprises said at least one metallic element to be detected (Fig. 4: differential pulse anodic stripping voltammograms at the PC-GC electrode in 0.10 M acetate buffer (pH 6.00); Fig. 4(b) showing a significant oxidation peak during the accumulation in stirred 0.10 M acetate -7 M Ce (III); thus the stripping solution comprises Ce(III), the metallic element to be detected).

Khoo does not explicitly disclose step c) comprises a repetition of other successive reduction-oxidation cycles.
However, Cataldi teaches a chemically modified electrode (CME) (page 42, Col. 1, para. 1, lines 1-2), i.e., the cobalt-hexacynaoferrate (II/III) (CoHCF) CME composed of an electroactive layer (page 42, Col. 1, para. 1, lines 1-3), and the electrode stability can be improved substantially by potential cycling in freshly prepared acidic solutions containing RuCl3, (page 42, Col. 2, para. 2, lines 1-5).  Specifically, after the electrochemical deposition (page 43, Col. 2, para. 1, lines 4-5), the CoHCF film electrode was placed in a freshly prepared acidic solution containing 2 mM RuCl3 and subjected to potential scanning at 50 mV/s for 100 cycles (page 43, Col. 2, para. 1, lines 9-12).  Thus, Cataldi teaches a repetition of other successive reduction-oxidation cycles (page 43, Col. 2, para. 1, lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoo by substituting the stripping step of Khoo with potential scanning at 50 mV/s for 100 cycles as taught by Cataldi because such a simple electrochemical conditioning (page 43, Col. 1, para. 1, line 10) would substantially improve electrode stability by potential cycling (page 42, Col. 2, para. 2, lines 1-3).


However, Liu teaches electrochemical detection of heavy metals ([0002] line 3). Figure 13 shows the stripping current responses for detecting Pb and Cu ions in a 0.1 M NaAc + HAc solution (pH 4.1) ([0022] lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoo by substituting the acetate buffer (pH 5.50) of Khoo (Fig. 4(b)) with 0.1 M NaAc + HAc solution (pH 4.1) as taught by Liu because such a pH value is a suitable condition for obtaining stripping current responses to Pb and Cu ions (Fig. 13; [0022] lines 1-4).

Regarding claim 2, Khoo teaches step b) is implemented in a soda solution (page 547, Col. 1, para. 3, line 10: 0.1M NaOH solution) which is free from said at least one metallic element (not disclosing the NaOH solution including the metallic element, e.g., Ce) and which preferably has a pH of between 11 and 13.5 (the pH of the 0.1 M NaOH solution is 13).

Regarding claim 3, Khoo teaches step b) is implemented by stripping chronopotentiometry (page 547, Col. 1, para. 1, lines 2-3: stripping voltammeter), carrying out between 5 and 15 (page 547, Col. 1, para. 3, lines 7-8: The potential of the working electrode was cycled several times (typically 7 cycles)) of said reduction-oxidation cycles.



Regarding claim 5, Khoo, Cataldi, and Liu disclose all limitation of claim 1 as applied to claim 1.  Khoo and Cataldi do not explicitly disclose said third environment is an acetate buffer solution preferably at 0.1 mol/L which comprises copper and/or lead as said at least one metallic element at a concentration of between 50ng/L and 100 g/L.
However, Liu teaches the third environment is an acetate buffer solution preferably at 0.1 mol/L ([0022] line 3: 0.1M NaAc + HAc solution) which comprises copper and/or lead as said at least one metallic element ([0022] lines 3-4: containing Pb and Cu ions) at a concentration of between 50ng/L and 100 g/L ([0022] lines 9-10: the concentration of Pb and Cu is 3 to 8 x 10-7 M; thus the calculated concentration of Cu is 19 µg/L based on 3 x 10-7 M).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoo and Cataldi by using acetate buffer solution at 0.1 M containing Pb and Cu as taught by Liu because acetate buffer is a suitable solution for detecting Pb and Cu with a concentration of the claimed range (Fig. 13; [0022] lines 3, 9-10).


However, Cataldi teaches the CoHCF film electrode was subjected to potential scanning at 50 mV/s for 100 cycles (page 43, Col. 2, para. 1, lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoo and Liu by stripping at least 25 cycles because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 7, Khoo teaches step a) is implemented in an environment comprising a phosphate buffer solution preferably at 0.1 mol/L (page 548, Col. 1, para. 2, line 5: 0.10M phosphate buffer) which has a pH of between 6.5 and 7.5 (page 548, Col. 1, para. 2, line 5: pH 7.00) and which comprises said pyrocatechol at a concentration of between 5 mmol/L and 15 mmol/L (page 547, Col. 1, para. 3, lines 5-7: a catechol solution, typically 12.00mM).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoo in view of Cataldi and Liu, and further in view of Davis (J. Davis et al., Modification of catechol polymer redox properties during electropolymerization in the presence of aliphatic amines, 43 Electrochimica Acta, 1998, pp 291-300), provided in IDS filed on May 22, 2018.
Regarding claim 8, Khoo, Cataldi, and Liu disclose all limitations of claim 7 as applied to claim 7.  Khoo, Cataldi, and Liu do not explicitly disclose step a) is implemented by cyclic voltammetry, with a plurality of scans from -0.8 V to +0.8 V carried out at a speed of at least 200 mV/s.
However, Davis teaches electrochemical polymerization of catechol onto a glassy carbon electrode (Fig. 2; page 293, Col. 2, para. 2, lines 1-2) by cyclic voltammetry (Fig. 2), with a plurality of scans (Fig. 2: showing 30 scans) from -0.8 V to +0.8 V (Fig. 2: showing the scanning potential is from -800 mV to +800mV) with carried out at a speed of at least 200 mV s-1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoo, Cataldi, and Liu by implementing the catechol electropolymerization by cyclic voltammetry with multiple scans from -0.8 V to +0.8 V at a scanning speed of 200 mV/s as taught by Davis because such conditions are suitable conditions for electropolymerization of catechol on a glassy carbon electrode to form poly(catechol) coating.

Regarding claim 9, Khoo, Cataldi, and Liu disclose all limitations of claim 1 as applied to claim 1.  Khoo, Cataldi, and Liu do not explicitly disclose step a) further comprises an initial addition of ethylene diamine to said first environment, at a concentration of between 5 mmol/L and 15 mmol/L.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoo, Cataldi, and Liu by implementing the catechol electropolymerization in the presence of ethylene diamine as taught by Davis because the presence of ethylene diamine during the polymerization process would provide a means for functionalizing the basic catechol films through reaction with the electrogenerated o-quinone species (Fig. 1; page 296, Col. 1, para. 2, lines 1-5), as evidenced by the position and magnitude of the catechol oxidation peaks on the first scan (page 296, Col. 2, para. 1, lines 5-7).
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are unpersuasive.
Applicant argues one of ordinary skill in the art would not have been motivated to combine Khoo and Cataldi (page 5, para. 3, lines 4-5).  Specifically, Applicant argues Khoo’s first step is performed by cycling seven times at a basic pH, not at a neutral pH as claimed (page 7, lines 1-2, 4).  Additionally, Applicant argues Cataldi is directed to the deposition of a metallic film over the surface of an electrode which requires acidic 4, as well as various potential ranges (page 548, Col. 1, para. 2, lines 4-6).  Thus, Khoo teaches the neutral phosphate buffer is an alternative electropolymerization media for step a), i.e., depositing a polymeric film based on a poly(catechol).  Further, although Cataldi teaches an inorganic material, cobalt-hexacyanoferrate (II/III) (Co-HCF) chemically modified electrodes (CMEs), Cataldi is not relied on to teach the electropolymerization of the polymeric film, but for stabilising the working electrode.  Applicant argues Cataldi is concerned with the “stability” of the film and not the “stabilization” of the film (page 9, para. 3, lines 1-3).  This argument is unpersuasive because Cataldi does concern with the “stability” of the film modified electrode and teaches the electrode stability of electrochemically grown metal-cyanometallate layers can be improved substantially by potential cycling (Cataldi, page 42, Col. 2, para. 2, lines 1-4).  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Khoo teaches a poly(catechol) film modified glassy carbon electrode by electropolymerization at a neutral pH and Cataldi teaches improving electrode stability by potential cycling; as a result, it would be obvious to one of ordinary skill in the art to improve the stability of the film modified electrode, such as the poly(catechol) film modified glassy carbon (PC-GC) electrode of Khoo, with potential cycling as taught by Cataldi.

The declaration under 37 CFG 1.132 provided by Dr. Corinne Parat has been considered.  The declaration states that the electropolymerization in the claimed invention is performed on a monomer – an organic molecule, the catechol – which is deposited on the glassy carbon electrode (page 2, (7) lines 1-2), and the pH ranges specified in the claimed method is of high importance (page 3, para. 1, lines 1-2) so that at an acidic pH, the proportion of monomer in the film is impaired, especially at the electrode surface (page 3, para. 1, lines 2-3).  Examiner notes that Khoo teaches three different electropolymerization media (0.10M phosphate buffer, pH 7.00, 0.10M NaOH and 0.10M NaClO4) that are at neutral or basic condition (Khoo, page 548, Col. 1, para. 2, lines 4-6), and steps a) and b) in the claimed invention.
The declaration states that Khoo does not teach stabilization step of the working electrode (page 3, (8) lines 1, 5-6).  The declaration also states that Cataldi discloses a 
The declaration states that Cataldi’s experiments consist of testing the stability of the film or address stabilization of the film (page 5, (15) lines 4-6, 9-10).  This argument is unpersuasive because Cataldi explicitly teaches the electrode stability can be improved by potential cycling (Cataldi, page 42, Col. 2, para. 2, lines 1-4).
The declaration states the methods disclosed in Cataldi and Khoo concern two different types of chemistry (page 6, (17) lines 1-2) for the motivation of combining these two references.  This argument is unpersuasive because these two methods are endeavored to the same issue, i.e., to improve the electrode stability, that is reasonably pertinent to the particular problem with which the applicant was concerned. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MARIS R KESSEL/           Primary Examiner, Art Unit 1795